UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DOMINGOS LUGAO PETROCELI,
                               Plaintiff,
                   -against-
                                                            21-CV-3997 (LTS)
U.S. DEPARTMENT OF JUSTICE;
ATTORNEY’S OFFICE SDNY;                                     ORDER OF DISMISSAL
SOUTHERN DISTRICT OF NEW YORK,
MANHATTAN FEDERAL COURT,
                               Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff brings this action pro se. The Court dismisses the complaint for the following

reasons.

       Plaintiff has previously submitted to this Court a nearly identical complaint against

Defendants, in which he asserts the same claims. That case is presently pending under docket

number 1:21-CV-3675 (UA). As this complaint raises the same claims, no useful purpose would

be served by litigating this duplicate lawsuit. Therefore, this complaint is dismissed without

prejudice to Plaintiff’s pending case under docket number 1:21-CV-3675 (UA).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       Plaintiff’s complaint is dismissed as duplicative. The Court certifies, pursuant to 28

U.S.C. § 1915(a)(3), that any appeal from this order would not be taken in good faith, and
therefore in forma pauperis status is denied for the purpose of an appeal. See Coppedge v. United

States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:   May 13, 2021
         New York, New York

                                                     /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                       Chief United States District Judge




                                                2
